Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office action filed May 13, 2022 has been modified as set forth below. Any inconvenience to Applicant is regretted. Claims 1-27 are pending and are examined in the instant application. 
Specification
2. 	The disclosure is objected to because of the following: 
	The deposit information for WTL0088, WTL0089, WTL0091 and WDL0090 in paragraphs [00113]-[00116] are not disclosed. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
	In Table 1, p. 8, for WTL0091 “Rind primary color”, “then” should be amended to “than”.
Appropriate correction is required.
Claim Objections
3. 	Claims 12, 16, 17 and 24 are objected to because of the following:
	In claim 12(a), line 2, “a WTL0091 plant” should be amended to “an inbred
WTL0091 plant”, because line 3 recites “a plant of another inbred watermelon line”. In
line 2, “of inbred watermelon line WTL0091” should be inserted after “seed”.
	In claim 16, “and” should be inserted between steps (a) and (b).
	In claim 17, “inbred WTL0091 watermelon” should be amended to “inbred WTL0091-derived watermelon plant” for language consistency with claim 15.
	In claim 24, the two recitations of “mutagenesis” should be amended to “mutagenizing” because an active step is required in a method claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1, 3 and 12, the deposit information is incomplete. “WTL0091” is not an art-recognized term. Absent a deposit, the metes and bounds of watermelon variety WTL0091 cannot be determined. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.	
In claim 12, it is unclear whether “and of the physiological and morphological
characteristics of watermelon WTL0091” means all or some of the physiological and
morphological characteristics. There appears to be a missing word before “of”. The
Office interprets this phrase to mean “some”.
	Claim 17(a) does not recite an active step recitation, because “wherein” is not a step.
	In claim 18, “WDL0090” is not an art-recognized term. Absent a deposit, the metes and bounds of watermelon line WDL0090 cannot be determined. Compliance with the deposit requirements may be held in abeyance until allowability is indicated.
	In claim 19, “XWT8018” is not an art recognized term. The specification discloses that female inbred line WTL0091 is crossed with male inbred line WDL0090 to produce hybrid line XWT8018. However, claim 19 depends from claim 17, which does not recite male inbred line WDL0090. Thus, the metes and bounds of “XWT8018” cannot be determined. Applicant may provide the deposit information for XWT8018 or amend claim 19 to depend from claim 18.
Claim 25 recites “selected from the group comprising”. Because “comprising” is
open language, it is unclear what other alternatives are intended to be encompassed by
the claim. See MPEP 2173.05(h)(l). It is suggested the above phrase be amended to
“selected from the group consisting of” for proper Markush grouping language.
	Clarification and/or correction is required.
Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 	Claims 18 and 19 are provisionally rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 18 and 19 of copending Application No.
17/130750. Although the claims at issue are not identical, they are not patentably
distinct from each other because claim 18 in both applications recites crossing male
inbred WDL0090 with female inbred WTL0091, either as a first or second plant, to
produce hybrid line XTW8018 (claim 19).
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
The Office notes that Application No. 17/130750 was filed concurrently with the
instant application. However, it was not cited in an Information Disclosure Statement. In
the interest of compact prosecution and a more complete examination, the Office
requests that Applicant discloses all related applications (parent, child or sibling of the
claimed variety) in the application to be examined in the future.
Claim Rejections - 35 USC § 112(a)
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
WTL0091 and WDL0090 are disclosed as parents of hybrid XWT8018. Since the seeds of WTL0091 and WDL0090 are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 625 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 - 1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become unviable.
The specification and claims must be updated to include the deposit information for WTL0091 and WDL0090. Compliance with the deposit requirement may be held in abeyance until the application is otherwise in condition for an allowance.
With regard to claim 19, which depends from claim 17, it is not known what plant is crossed with inbred parent WTL0091 to produce XWT8018 having the morphological and physiological characteristics set forth in Table 3. Inbred parent WTL0091 has a particular set of genes. When WTL0091 is crossed with an undisclosed parent, even if the undisclosed parent is an inbred, it is not known what gene combinations would result in the hybrid progeny plant. Other than inbred parent WDL0090, there is no disclosure of other inbred parents that can produce XWT8018. Thus, Applicant has not enabled producing hybrid line XWT8018 by crossing WTL0091 with an undisclosed inbred plant without undue experimentation. It is suggested that claim 19 be amended to depend from claim 18, and the deposit information for WDL0090 be recited in claim 18.
10. 	Claims 8, 13 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 8, the claimed “part thereof” encompasses F2 progeny plant
material such as embryo or seed. The seed of claim 7 is a hybrid progeny of WTL0091,
whereby its genome is heterologous at every locus. When the F1 hybrid progeny is
crossed with an unknown parent, it is unpredictable what genetic material its F2
progenies would inherit. The specification does not disclose a representative number of
F2 progenies of WTL0091 to allow one skilled in the art to predict the genetic makeup
or physiological and morphological characteristics of the claimed F2 progenies. No
identifying characteristics are set forth for the F2 progenies. There are insufficient
relevant identifying characteristics to allow one skilled in the art to predictably determine
the genomic structure or morphological and physiological characteristics of the claimed
F2 progenies, absent further guidance. Accordingly, the claimed “part thereof”
encompassing F2 embryo and seed lacks adequate written description.
In claim 13, it is unpredictable what morphological and physiological
characteristics the plant produced by the method of claim 12 has. The plant of claim 13
is not required to have all the morphological and physiological characteristics of inbred watermelon line WTL0091 in addition to the desired trait. Aside from the desired trait
introduced in method claim 12, the resulting plant may have morphological and
physiological characteristics which are significantly different from those disclosed for
inbred watermelon line WTL0091. However, it is not known what those characteristics
are, or how they differ from inbred watermelon line WTL0091. Accordingly, the claimed
plant lacks adequate written description.
With regard to claim 26, the claimed plant lacks adequate written description because it is unpredictable what genetic material or morphological and physiological characteristics of WTL0091 are retained in the claimed plant. The methods set forth in claim 25 alter the base genome of WTL0091. The plant obtained therefrom is not required to retain any of the genetic material of the starting WTL0091 genome. Because neither the genomic information nor the morphological and physiological characteristics of the claimed plant is disclosed, the claimed plant lacks adequate written description under current Written Description guidelines. See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf.
Claim Rejections - 35 USC §§ 102 and 103
11.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kinkade, M. (US Pat. No. 10617081 (previously cited)). As stated in the written description rejection above, the claimed watermelon plant is not required to retain any of the genetic material or any of the morphological and physiological characteristics of WTL0091. Thus, the claimed watermelon plant is indistinguishable from a prior art watermelon plant. Kinkade teaches watermelon line 51WA009 which shares at least 18 morphological and physiological characteristics (+/- 10% std. dev.) with Applicant’s WTL0091, including fruit type, ploidy, sex expression, stem shape, stem surface, leaf lobes, leaf ventral surface pubescence, diameter of staminate, diameter of pistillate, fruit shape, fruit surface, rind texture, rind thickness at sides, flesh texture, flesh color, seed length and resistance to Fusarium oxysporum f. sp. niveum (FON) race 1 (Tables 1-2 and col. 17, lns. 29-30). Accordingly, the claimed invention is anticipated by, or in the alternative, is obvious in view of the prior art. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejected over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. Since the Patent Office does not have the facilities to examine and compare the plant of Applicant's with that of the prior art, the burden of proof is upon the Applicant to show an unobvious distinction between the claimed plant and the plant of the prior art. See In re Best, 562F.2d 1252, 195 USPQ 430 (CCPA 1977).
Conclusion
15.	No claim is allowed. 
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663       

                                                                                                                                                                                  
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a deposited watermelon variety WTL0091, but the instant specification is silent about what starting materials and methods were used to produce the plant variety.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations / denominations used for the original parental lines and the claimed line(s).  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663